Case: 2:20-cv-00572-MHW-CMV Doc #: 44 Filed: 08/23/21 Page: 1 of 6 PAGEID #: 1116

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

NiSource, Inc., et al.,

Plaintiffs, Case No. 2:20-cv-572
Vv. Judge Michael H. Watson
Factory Mutual Insurance Magistrate Judge Vascura

Company, d/b/a/ FM Global,

Defendant.

OPINION AND ORDER

On June 22, 2021, Magistrate Judge Vascura issued an Order denying
Plaintiffs’ motion to amend their Complaint. ECF No. 40. Plaintiffs timely
objected, and Defendant responded. ECF Nos. 41 & 42. For the following
reasons, Plaintiffs’ objections are OVERRULED, and Magistrate Judge
Vascura’s Order, ECF No. 40, is AFFIRMED.

As an initial matter, Plaintiffs’ request for oral argument is DENIED. The
Court can decide the matter without the assistance of oral argument.

I. BACKGROUND
Magistrate Judge Vascura’s Order, ECF No. 40, sets forth the relevant

facts. To summarize, Plaintiffs’ Complaint, filed January 31, 2020, asserts claims
for breach of contract and declaratory judgment, both arising out of an insurance
claim for damage caused by a high-pressure release of natural gas into Plaintiffs’

pipeline. ECF No. 1. On March 12, 2020, the Court entered a scheduling order,
Case: 2:20-cv-00572-MHW-CMV Doc #: 44 Filed: 08/23/21 Page: 2 of 6 PAGEID #: 1117

which provided that “[mJotions or stipulations addressing the parties or pleadings,
if any, must be filed no later than October 15, 2020,” and “[a]ll discovery shall be
complete by June 21, 2021.” ECF No. 21 at 1, 3. On May 3, 2021—several
months after the deadline to amend the pleadings had passed—Plaintiffs moved
to amend their Complaint. ECF No. 33. Plaintiffs wanted to remove their
declaratory judgment claim and add a claim for the tortious breach of the implied
covenant of good faith and fair dealing. ECF No. 33.

On June 22, 2021, Magistrate Judge Vascura issued an Order denying
Plaintiffs’ motion. ECF No. 40. Therein, she explained the standard for past-
deadline amendments to the pleadings under Federal Rule of Civil Procedure 16
and provided several pages of detailed analysis. /d. at 3-9. Relevant to
Plaintiffs’ objections, Magistrate Judge Vascura found that Plaintiffs failed to
show good cause for a past-deadline amendment because they knew about the
facts allegedly underlying the proposed new claim “well before the October 15,
2020 amendment deadline.” /d. at 5. She also concluded that Defendant would
be prejudiced by an amendment because the discovery period had already
closed. /d. at 7-9.

ll. STANDARD OF REVIEW

Fed. R. Civ. P. 72(a) governs the review of a magistrate judge’s order
which is not dispositive of a claim or defense. Rule 72(a) provides a district
judge must consider timely objections to the magistrate judge’s order and must
“modify or set aside any portions of the magistrate judge’s order found to be

Case No. 2:20-cv-572 Page 2 of 6
Case: 2:20-cv-00572-MHW-CMV Doc #: 44 Filed: 08/23/21 Page: 3 of 6 PAGEID #: 1118

clearly erroneous or contrary to law.” /d. “A finding is ‘clearly erroneous’ when,
although there is evidence to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction that a mistake has been
committed.” Anderson v. Bessemer City, 470 U.S. 564, 573 (1985); Certified
Restoration Dry Cleaning Network, L.L.C. v. Tenke Corp., 511 F.3d 535, 541 (6th
Cir. 2007).

lll. ANALYSIS

Plaintiffs assert two objections to Magistrate Judge Vascura’s Order: (1) it
is clearly erroneous in its finding that Plaintiffs knew of the factual basis allegedly
underlying its proposed new claim “well before” the amendment deadline; and
(2) it is clearly erroneous in its conclusion that Defendant would be prejudiced by
an amendment. Obj. 4-8, ECF No. 41. Neither objection is well-taken.

The Court begins with the first objection. In their motion before Magistrate
Judge Vascura, Plaintiffs argued that Defendant blind-sided them in a February
2021 deposition. Mot. 6-7, ECF No. 33. Plaintiffs represented that, until that
deposition, they intended to use “pressure analysis” to establish damage and that
Defendant knew of that intent. /d. However, according to Plaintiffs, the February
2021 deposition revealed that this pressure analysis was not relevant to
Defendant's coverage determination, because Defendant “only” considered
“observable . . . physical loss of damage.” /d.

Magistrate Judge Vascura found that Plaintiffs had not accurately

characterized the February 2021 deposition testimony because the deponent did

Case No. 2:20-cv-572 Page 3 of 6
Case: 2:20-cv-00572-MHW-CMV Doc #: 44 Filed: 08/23/21 Page: 4 of 6 PAGEID #: 1119

“not state that the pressure analysis is irrelevant; he merely testified that
observable evidence of physical damage was required in addition to the pressure
analysis.” Order 5, ECF No. 40. She went on to observe that Defendant had
“maintained in letters dated August 9, 2019, and June 11, 2020, that ‘[i]Jnsured
physical damage must be observable and requires distinct demonstrable
alteration of insured property’ and that ‘[s]uch evidence of physical damage has
not been demonstrated or observed.’ (Aug. 9, 2019 Letter 1-2, ECF No. 34-4;
June 11, 2020 Letter 3, ECF No. 34-3.).” /d. Based on these observations,
Magistrate Judge Vascura concluded that “Plaintiffs had notice of Defendant's
observable physical damage requirement well before the October 15, 2020
amendment deadline.” /d.

In their first objection, Plaintiffs reiterate their contention that Defendant
changed its coverage-determination standard to require “observable . . . physical
loss or damage” and that it did so after the amendment deadline. Obj. 4-7, ECF
No. 41. These arguments are unpersuasive.

A review of the record establishes that Magistrate Judge Vascura’s
conclusion is not clearly erroneous. For example, in the August 2019 letter,
Defendant advised Plaintiffs that a pressure analysis alone was insufficient to
establish coverage and that the “physical damage must be observable.” Aug. 9,
2019 Letter 1-2, ECF No. 34-4. Moreover, the only evidence Plaintiffs point to
which may have persuaded Magistrate Judge Vascura to rule in their favor is

deposition testimony taken a month before Plaintiffs’ motion, but to which

Case No. 2:20-cv-572 Page 4 of 6
Case: 2:20-cv-00572-MHW-CMV Doc #: 44 Filed: 08/23/21 Page: 5 of 6 PAGEID #: 1120

Plaintiffs did not direct the Magistrate Judge’s attention until their reply. Compare
Obj. 6-7, ECF No. 41 with Mot., ECF No. 33; see also ECF No. 35. Arguments
raised for the first time in a reply are waived. See Ryan v. Hazel Park, 279 F.
App’x 335, 339 (6th Cir. 2008) (“Generally, this Court has found that an issue
raised for the first time in a reply to a response brief in the district court is
waived."). Similarly, this Court need not consider objections to a Magistrate
Judge’s order when the issues underlying those objections were not properly
before the Magistrate Judge. See Great Southland Ltd. v. Landash Corp., No.
2:17-cv-719, 2021 WL 1807545, at *3 (S.D. Ohio May 6, 2021) ("The Court
cannot and will not consider overruling the Magistrate Judge’s Order based [] on
materials and arguments that were available but were not provided to her.”);
Casablanca Builders, Inc. v. Rendlesham, No. 1:05CV2562, 2006 WL 3022986,
at *3 (N.D. Ohio Oct. 23, 2006) (observing that “only issues properly before the
Magistrate Judge” were, “by extension,” properly before the court).
Consequently, Magistrate Judge Vascura’s conclusion that Plaintiffs knew about
the “observable . . . physical loss or damage” requirement long before the
amendment deadline is not clearly erroneous.

Plaintiffs’ second objection is likewise without merit. Plaintiffs object to the
Magistrate Judge’s conclusion that Defendant would be prejudiced by an
amendment. As Magistrate Judge Vascura instructed:

[t]he United States Court of Appeals for the Sixth Circuit has

“repeatedly held that allowing amendment after the close of discovery
creates significant prejudice.” Gormley v. Precision Extrusions, Inc.,

Case No. 2:20-cv-572 Page 5 of 6
Case: 2:20-cv-00572-MHW-CMV Doc #: 44 Filed: 08/23/21 Page: 6 of 6 PAGEID #: 1121

174 F. App’x 918, 921 (6th Cir. 2006) (citing Leary [v. Daeschner], 349
F.3d [888], 907 [(6th Cir. 2003); Duggins v. Steak ‘N Shake, Inc., 195
F.3d 828, 835 (6th Cir. 1999); Moore v. City of Paducah, 790 F.2d
557, 560 (6th Cir. 1986)); see also Miller v. Admin. Office of Courts,
448 F.3d 887, 898 (6th Cir. 2006) (“Because the discovery deadline
had already passed and the deadline for filing dispositive
motions ...was imminent, the defendants would have been
prejudiced if a further amendment had been permitted by the district
court.”).

Order, 7-8, ECF No. 40. Against this backdrop, Plaintiffs’ only argument against
prejudice was that their proposed amended pleading “will not prolong discovery
as it is not seeking an extension of the court-ordered discovery deadlines, will not
impact the trial date because no trial date has been set, and will otherwise not
delay the resolution of this case.” Mot. 8, ECF No. 33. In light of the prevailing
Sixth Circuit rule that amendments after the close of discovery create prejudice, it
was not clearly erroneous for Magistrate Judge Vascura to be unpersuaded by
Plaintiffs’ conclusory arguments. Accordingly, Plaintiffs’ second objection is
unavailing.
IV. CONCLUSION

For these reasons, Plaintiffs’ objections are OVERRULED, and Magistrate

Judge Vascura’s Order is AFFIRMED. The Clerk is DIRECTED to terminate

ECF No. 41.

IT IS SO ORDERED. Ipbech WL

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT

Case No. 2:20-cv-572 Page 6 of 6
